Title: To Thomas Jefferson from James Madison, 18 September 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpellier Sepr. 18. 1808
                  
                  Inclosed herewith are Letters from Armstrong & Ervine recd. by the Mail of Wednesday, and which could not of course be sooner forwarded. I add also sundry others of minor importance.
                  Armstrong’s letters leave me wholly at a loss as to the time & place of the St. Michael’s return. From the permission of her return to France from Falmouth I fear that is to be her course; and what almost confirms it is that I have a letter from Baker dated Bourdeaux June 25 which gives no information of a public nature, not even the occasion of his being there. If the St. Michael arrived July 7th. in Engd. as reported, Baker could not have been on board, and must have awaited her return to France. All this delay is truly mortifying. A.G. must at length have been convinced by Champagny’s letter, that his advice to seize the Floridas was not founded as he supposed; tho’ I suspect the tone of the explanation, had reference to the guaranty by Joseph of the Spanish Colonies, which is one of the popular appeals to the Spanish people. You will notice the terms in which A. explains the rejection of the attempt to engage us in the War, which weaken much the demand of redress for passed aggressions. I do not recollect any such news of the subject to have been furnished to him; certainly not in his instructions, to be literally pursued.   I am sorry to find that Marat’s dispatches to Turreau, were in reality put under Irvine’s cover to the Dept of State. The official seal of a neutral ought not to conceal belligerent property, especially of a sort of Contraband, any more than the flag of a national Ship. I suspect he became a little aware of his error, and therefore stated the circumstance in his private not his public letter. Mr. Barlow got here yesterday, and proceeds to Monticello tomorrow morning. 
                  Your’s with respectful attachment
                  
                     James Madison 
                     
                  
               